DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 1/10/2022, with respect to independent claims, as amended, have been fully considered. 

Allowable Subject Matter
Claims 10 and 12-17 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 10, 
Prior art has been found to teach “A method for controlling a processing system, including a plurality of processing devices and a comparison device, the method comprising: processing identical information items by the processing devices using associated processing processes; furnishing a characteristic value of each of the processing processes, respectively, as a function of the processing that has occurred; and comparing the characteristic values by the comparison device, and determining a defectively operating processing process based on the comparison; wherein defectively operating processing processes are replaced by a processing process []";
Since, no prior art was found to teach:”a further processing process is periodically restarted on each of the processing devices, and the initialization is performed with input information items” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 12, 
Prior art has been found to teach “A method for controlling a processing system, including a plurality of processing devices and a comparison device, the method comprising: processing identical information items by the processing devices using associated processing processes; furnishing a characteristic value of each of the processing processes, respectively, as a function of the processing that has occurred; and  comparing the characteristic values by the comparison device, and determining a defectively operating processing process based on the comparison; wherein defectively operating processing processes are replaced by a processing process restarted on each processing device, and wherein a further processing process is restarted on each of the processing devices and initialized with input information items, wherein a processing device on which the defectively operating processing []";
Since, no prior art was found to teach: ”wherein existing processing processes on other ones of the processing devices are replaced by further processing processes” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 13, 
Prior art has been found to teach “A method for controlling a processing system, including a plurality of processing devices and a comparison device, the method comprising: processing identical information items by the processing devices using associated processing processes; furnishing a characteristic value of each of the processing processes, respectively, as a function of the processing that has occurred; and comparing the characteristic values by the comparison device, and determining a defectively operating processing process based on the comparison; wherein defectively operating processing processes are replaced by a processing process restarted on each processing device, and wherein the processing device on which the defectively operating processing process is running is reset, wherein a processing process is restarted on each processing device and initialized with input information items, wherein on each of other ones of the processing devices, a further processing []";
Since, no prior art was found to teach: ”wherein existing processing processes on the other ones of the processing devices are replaced with further processing processes” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claims 14-17, the claims recite essentially similar limitations as in claim 10and/or additional limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Jewett et al. (US 6,263,452 B1) teaches redundant processing with identical inputs but not the other limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114